August 16, 2012 Via Edgar Paul Monsour Staff Attorney U.S. Securities & Exchange Commission Division of Corporation Finance Washington, DC 20549 Re: Stratex Oil & Gas Holdings, Inc. Current Report on Form 8-K Filed July 12, 2012, as amended on July 13, 2012 File No. 333-164856 Dear Mr. Monsour: We are in receipt of your comment letter dated August 10, 2012 to the above referenced Current Report filing. We hereby request an extension of 10 business days to submit our amended Current Report and response letter. The amended Current Report and response letter will be filed on September 10, 2012. Very truly yours, Meister Seelig & Fein, LLP By: /s/Gary S. Eaton Gary S. Eaton
